The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 09-06-2022.  Claim(s) 1, 8-10, 17-18, and 22 were amended. Currently pending claims considered are claims 1-22. This application is a CIP of 16/877,440, 05/18/2020 PAT 10762526; 16/877,440 is a CON of 16/823,323 03/18/2020 PAT 10692108; 16/823,323 is a CON of 15/950,019 04/10/2018 PAT 10621620; 15/950,019 is a CON of 15/483,790 04/10/2017 PAT 10521822. 

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) submitted: 05-06-2022, 10-06-2022, has/have been considered and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9 and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (US 2017/0188199) in view of Seidman (US 10,080,129).



Regarding claim(s) 1, Ashley discloses: A method comprising: 

Regarding [a], Ashley discloses receiving an initial device location (i.e., receiving GPS or other transponder sensor data indicating the temporal and geographic location of a device); [¶¶239, 413-416: measuring customer location and timestamp data associated with a device(s) or a plurality thereof, including a “last known location” of a device within a time period]

Regarding [b], Ashley discloses receiving a subsequent device location (i.e., receiving GPS or other transponder sensor data indicating the temporal and geographic location of a device); [¶¶239, 413-416: measuring customer location and timestamp data associated with a device(s) or a plurality thereof, including a “last known location” of a device within a time period]

Regarding [c], Ashley discloses determining a course of travel associated with the device (i.e., identifying a route path of a device(s)); [¶¶4, 413-416: determining a “shopper’s path, dwell time, traffic density and other metrics delivered by display”, associated with “travel path[s]” of “entities”, human beings with devices which serve as transponders tracking the humans and movement of the humans through the travel paths traversed by the humans]


Regarding [d], Ashley discloses aggregating data associated with courses of travel for a plurality of devices (i.e., determining a dwell time corresponding to the amount of time that a device(s) or a plurality thereof spend in proximity to objects or assets of interest to an advertiser, consistent with Applicant’s specification, ¶¶134-135) ; [FIG(s), 33, 35, ¶¶46-47, 381-382, 416: determining proximity of a device(s) or group thereof to a “show ticketing counter”, an asset of interest to an advertiser]

Regarding [e], Ashley discloses determining a plurality of commonly traveled paths based on the aggregated data (i.e., identifying a density map showing a plurality of devices traversing a path(s) ); [¶¶381-382, 413]

Regarding [f], Ashley discloses receiving an identification of a path of the plurality of commonly traveled paths (i.e., identifying of a path, including density map paths, showing a plurality of devices traversing a path(s) ); [¶¶381-382, 413-416, claim(s) 1: traffic density, and identification of a path(s) including passage between points within zone(s) and beyond a plurality of zones]







Regarding [g], Ashley discloses anticipating at least one device to travel down the identified path based on a comparison of a profile of the device and the plurality of commonly traveled paths (i.e., comparing a user’s data path, corresponding to a user’s presence at nodes associated with a user’s motion throughout the store, in order to gain a perception or anticipation of the shopping habits of the user to determine what advertisements to provide to the user, based on behavioral data identified by the amount of time the user spends in vicinity of a path corresponding to different nodes within an environment – employing said data in the construction and/or updating of a user’s profile); [¶382: “special advertisements can be offered to a user, depending on the user’s perceived [anticipated] shopping habits or motion [path] throughout [a] store”, wherein “behavior of a user can be part of the profile [of the user]” and “[b]ehavior of a user can include, but is not limited to, the amount of time the user spent in the vicinity of different nodes within the environment”, and wherein “a control system is used to generate [the] profile of [the] user”, in association with said behavior; additionally, the user is constantly tracked via location data, and a server, as depicted in ¶414, is “further arranged to compare the received location data and zone data defining a plurality of zones and to associate the received location data with one of the plurality of zones]





Ashley may not explicitly disclose, as disclosed by Seidman:
receiving an initial device location from each of a plurality of devices; [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

 receiving a subsequent device location from each of the plurality of devices; [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

 determining a course of travel corresponding to each of the plurality of devices (i.e., determining a path traversed by a device(s)); [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

 aggregating data associated with courses of travel for the plurality of devices (i.e., generating data associated with a plurality of devices traversing a course); [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

determining a plurality of commonly traveled paths based on the aggregated data (i.e., determining coordinate paths); [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

 receiving an identification of a path of the plurality of commonly traveled paths (i.e., identifying coordinate paths); [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

anticipating that at least one device will travel down the identified path based on a comparison of a profile of the at least one device and the plurality of commonly traveled paths (i.e., determining a next path in a course); [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”, and “predict[ing] the paths where individuals may appear next”]






associating each device with each determined course of travel (i.e., determining a coordinate path); [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

defining content to be transmitted to the at least one device traveling down the identified path based on at least one of the following: 
commercial activity associated with the plurality of devices traveling along the identified path; (i.e., wherein commercial activity includes activity that may spur a purchase, such as targeted content to a consumer) [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths, and a next location in a determined path, providing “commercial offers, coupons”, as triggered by “digital signage” proximate to a consumer user, as depicted in 16:1-31] and 

parameters of media content viewed by the plurality of devices traveling down the identified path;

receiving an indication that the at least one device is travelling down the identified path, the indication being triggered by at least one of the following:
a spatial trigger occurring (i.e., wherein a proximity-based and time associated trigger is designed to provide targeted content to digital signage to present to a proximate consumer), [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths, and a next location in a determined path, providing “commercial offers, coupons”, as triggered by “digital signage” proximate to a consumer user, as depicted in 16:1-31] and 
a time-based trigger occurring;

transmitting the defined content to the anticipated at least one device (i.e., transmitting targeted content to a consumer located proximate to digital signage); [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths, and a next location in a determined path, providing “commercial offers, coupons”, as triggered by “digital signage” proximate to a consumer user, as depicted in 16:1-31] and 

receiving subsequent data associated with one or more subsequent actions of the at least device, the subsequent data relating to the transmitted defined content (i.e., receiving information for use in interpreting consumer behavior and actions and using this information for post processing for marketing, promotional purposes); [15:27-59: employing received information for the generation of “alerts for future visits [by the consumer] [which] can be automatically generated to continue monitoring during new visits”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a]-[l] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]







Regarding claim(s) 2, Ashley-Seidman as a combination discloses the method of claim 1. Seidman discloses [a]: further comprising determining whether the course of travel corresponds to at least a portion of the identified path (i.e., determine whether or not a consumer device(s) or a plurality thereof is/are within a geolocation such as a line segment and/or zone path to provide opportunistic content). [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths, and a next location in a determined path]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]
Regarding claim(s) 3, Ashley-Seidman as a combination discloses the method of claim 2. Seidman discloses [a]: further comprising tagging the device for association with the defined content upon a determination that the course of travel corresponds to at least the portion of the identified path (i.e., determine whether or not a consumer device(s) or a plurality thereof is/are within a geolocation such as a line segment and/or zone path to provide opportunistic content). [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths, and a next location in a determined path]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]













Regarding claim(s) 5, Ashley-Seidman as a combination discloses the method of claim 1. Seidman discloses [a]: further comprising generating an anticipated course of travel of the plurality of devices based on a comparison of at least one profile of the plurality of devices and at least one event occurring at a commonly attended venue; [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]



















Regarding claim(s) 6, Ashley-Seidman as a combination discloses the method of claim 1. Seidman discloses [a]: wherein aggregating the data comprises determining commonly attended venues in proximity to the subsequent device location. [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths, a next location in a determined path]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]




















Regarding claim(s) 7, Ashley-Seidman as a combination discloses the method of claim 6. Seidman discloses [a]: wherein defining the content comprises defining the content associated with the event of the commonly attended venue. [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths]





Regarding claim(s) 8, Ashley-Seidman as a combination discloses The method of claim 1. Seidman discloses: further comprising for each of the plurality of commonly traveled paths, registering at least one asset associated with the plurality of commonly traveled paths, the at least one asset comprising at least one of the following: 
a physical asset (i.e., digital signage); [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map” analytics information as detailed in 5:61-67] and
a virtual asset.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]




















Regarding claim 9, Ashley-Seidman as a combination does not explicitly disclose, as disclosed by Seidman [a]: the method of claim 8, further comprising transmitting the defined content to the registered at least one asset. [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map” analytics information as detailed in 5:61-67]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]

Regarding claim(s) 11, Ashley-Seidman as a combination, discloses the method of claim 1. Ashley discloses: wherein aggregating the data comprises aggregating at least one of the following: location data, sensor data, telemetry data, device usage data, and a unique identifier. [¶¶239, 413-416: measuring customer location and timestamp data associated with a device(s) or a plurality thereof, including a “last known location” of a device within a time period]

















Regarding claim(s) 12, Ashley-Seidman as a combination discloses the method of claim 1. Seidman discloses: wherein aggregating the data comprises aggregating at least one of the following: 
data associated with device proximity to at least one registered asset surrounding the subsequent device location (i.e., associated with proximity to digital signage); [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths]



data associated with device interactivity with content corresponding to the at least one registered asset; [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a], [b] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]

Regarding claim(s) 13, Ashley-Seidman as a combination discloses The method of claim 12. Seidman discloses [a]: wherein aggregating data comprises determining an amount of time one or more consumers dwell within the proximity to the at least one registered asset. [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths, and a next location in a determined path, providing “commercial offers, coupons”, as triggered by “digital signage” proximate to a consumer user, as depicted in 16:1-31]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]
Regarding claim(s) 14, Ashley-Seidman as a combination discloses The method of claim 1. Ashley discloses: wherein determining the course of travel of the consumer comprises determining the course of travel by accessing a database and retrieving location data. [¶¶219-220, 272]













Regarding claim(s) 15, Ashley-Seidman as a combination discloses The method of claim 1. Seidman discloses: wherein aggregating the data comprises aggregating: 
data associated with a plurality of registered assets along the course of travel (i.e., wherein assets are associated with digital signage along a consumer’s course of travel); [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67]

data associated with device interactivity with content corresponding to the at least one registered asset (i.e., wherein interaction with assets includes dwell time associated with consumer interest with content, consistent with Applicant specification, 134-135); [6:43-67, 5:61-67, 14:26-67]

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a]-[b] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]
Regarding claim(s) 16, Ashley-Seidman as a combination discloses the method of claim 15. Ashley discloses: further comprising providing a density map visually indicating a density of the plurality of commonly traveled paths (i.e., providing dashboard statistics of density data associated with shoppers within a location(s)) and an item(s) of interest therein). [¶413]








Regarding claim(s) 17, Ashley-Seidman as a combination discloses the method of claim 16. Regarding [a], Ashley discloses providing information about a device while the device is within a proximity of a potential asset such as a restaurant; [¶381]. 
Ashley does not explicitly disclose, as disclosed by Seidman [a]: wherein providing the density map comprises providing statistics associated with device interactivity while within a threshold distance to the geolocation associated with the at least one registered asset (i.e., providing dashboard statistics of density data associated with shoppers within a location(s)) and an item(s) of interest therein). [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map” analytics information as detailed in 5:61-67]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]


















Regarding claim(s) 18, Ashley-Seidman as a combination discloses the method of claim 16. Seidman discloses [a]: wherein providing the density map comprises providing statistics associated with a number of device visits within a physical proximity of at least one commonly traveled path of the plurality of commonly traveled paths of the device (i.e., associated with a number of visits within a physical site). [Determining values for an “Alpha and Iota based on the number of visits to the environment” and associated with a common path determined from aggregated path data common to all device data captured in the environment, as depicted in 14:1-40]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]








Regarding claim(s) 19, Ashley-Seidman as a combination discloses the method of claim 14. Seidman discloses [a]: further comprising identifying, for the plurality of commonly traveled paths, the plurality of registered assets associated with each commonly traveled path (i.e., wherein registered assets include signage devices triggered to provide targeted content to consumer devices). [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths, and a next location in a determined path, providing “commercial offers, coupons”, as triggered by “digital signage” proximate to a consumer user, as depicted in 16:1-31]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]
Examiner Note: Applicant is encouraged to amend current claim dependency to refer to either claim 9, 10, 12, 13, 15, or 17 since the current claim dependency may be confusing.  














Regarding claim(s) 20, Ashley-Seidman as a combination discloses the method of claim 1. Ashley discloses: wherein comparing the initial device location and the subsequent device location comprises tracking the device location within a venue (i.e., aggregating shopper tracking within venues). [¶¶410, 413]
Regarding claim(s) 21, Ashley-Seidman as a combination discloses The method of claim 1. Ashley discloses: wherein determining the course of travel comprises determining the course of travel for a particular event (i.e., tracking events and route with a venue(s)). [¶¶410, 413, claim(s) 1, 5-6: tracking events, and consumer device paths traversed]













Regarding claim(s) 22, Ashley discloses: A system for geolocation and time-based advertising, the system comprising: 
a memory storage; and at least one processing unit, wherein the at least one processing unit is configured to [¶¶8-10, 186]: 

Regarding [a], Ashley discloses receiving an initial device location (i.e., receiving GPS or other transponder sensor data indicating the temporal and geographic location of a device); [¶¶239, 413-416: measuring customer location and timestamp data associated with a device(s) or a plurality thereof, including a “last known location” of a device within a time period]

Regarding [b], Ashley discloses subsequent device location (i.e., receiving GPS or other transponder sensor data indicating the temporal and geographic location of a device); [¶¶239, 413-416: measuring customer location and timestamp data associated with a device(s) or a plurality thereof, including a “last known location” of a device within a time period]







Regarding [c], Ashley discloses compare the initial device location and the subsequent device location (i.e., receiving GPS or other transponder sensor data indicating the temporal and geographic location of a device); [¶¶239, 413-416: measuring customer location and timestamp data associated with a device(s) or a plurality thereof, including a “last known location” of a device within a time period]

Regarding [d], Ashley discloses determining a course of travel associated with the device (i.e., identifying a route path of a device(s)); [¶¶4, 413-416: determining a “shopper’s path, dwell time, traffic density and other metrics delivered by display”, associated with “travel path[s]” of “entities”, human beings with devices which serve as transponders tracking the humans and movement of the humans through the travel paths traversed by the humans]

Regarding [e], Ashley discloses aggregating data associated with courses of travel for a plurality of devices (i.e., determining a dwell time corresponding to the amount of time that a device(s) or a plurality thereof spend in proximity to objects or assets of interest to an advertiser, consistent with Applicant’s specification, ¶¶134-135) ; [FIG(s), 33, 35, ¶¶46-47, 381-382, 416: determining proximity of a device(s) or group thereof to a “show ticketing counter”, an asset of interest to an advertiser]

Regarding [f], Ashley discloses determining a plurality of commonly traveled paths based on the aggregated data (i.e., identifying a density map showing a plurality of devices traversing a path(s) ); [¶¶381-382, 413]
Regarding [g], Ashley discloses receiving an identification of a path of the plurality of commonly traveled paths (i.e., identifying of a path, including density map paths, showing a plurality of devices traversing a path(s) ); [¶¶381-382, 413-416, claim(s) 1: traffic density, and identification of a path(s) including passage between points within zone(s) and beyond a plurality of zones]

Regarding [h], Ashley discloses anticipating at least one device to travel down the identified path based on a comparison of a profile of the device and the plurality of commonly traveled paths (i.e., comparing a user’s data path, corresponding to a user’s presence at nodes associated with a user’s motion throughout the store, in order to gain a perception or anticipation of the shopping habits of the user to determine what advertisements to provide to the user, based on behavioral data identified by the amount of time the user spends in vicinity of a path corresponding to different nodes within an environment – employing said data in the construction and/or updating of a user’s profile); [¶382: “special advertisements can be offered to a user, depending on the user’s perceived [anticipated] shopping habits or motion [path] throughout [a] store”, wherein “behavior of a user can be part of the profile [of the user]” and “[b]ehavior of a user can include, but is not limited to, the amount of time the user spent in the vicinity of different nodes within the environment”, and wherein “a control system is used to generate [the] profile of [the] user”, in association with said behavior; additionally, the user is constantly tracked via location data, and a server, as depicted in ¶414, is “further arranged to compare the received location data and zone data defining a plurality of zones and to associate the received location data with one of the plurality of zones]

Ashley may not explicitly disclose, as disclosed by Seidman:
receive an initial device location from each of a plurality of devices; [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

receive a subsequent device location from each of the plurality of devices; [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

compare the initial device location and the subsequent device location; [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]




 determine a course of travel corresponding to each of the plurality of devices (i.e., determining a path traversed by a device(s)); [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

 aggregate data associated with courses of travel for the plurality of devices (i.e., generating data associated with a plurality of devices traversing a course); [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

 determine a plurality of commonly traveled paths based on the aggregated data (i.e., determining coordinate paths); [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

 receive an identification of a path of the plurality of commonly traveled paths (i.e., identifying coordinate paths); [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]
anticipate that at least one device will travel down the identified path based on a comparison of a profile of the at least one device and the plurality of commonly traveled paths (i.e., determining a next path in a course); [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”, and “predict[ing] the paths where individuals may appear next”]



associate each device with each determined course of travel (i.e., determining a coordinate path); [8:1-20: tracking “multiple associated media access control addresses (MAC) addresses” of devices, along with associated timestamps, and an (“x, y, z) coordinate path[s]” traversed by the devices “over a time period”]

provide a density map comprising a density of the plurality of common paths; [6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths, and a next location in a determined path, including “visitor density”]




define content to be transmitted to the at least one device traveling down the identified path based on at least one of the following: 
commercial activity associated with the plurality of devices traveling along the identified path; (i.e., wherein commercial activity includes activity that may spur a purchase, such as targeted content to a consumer) [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths, and a next location in a determined path, providing “commercial offers, coupons”, as triggered by “digital signage” proximate to a consumer user, as depicted in 16:1-31] and 
parameters of media content viewed by the plurality of devices traveling down the identified path;

receive an indication that the at least one device is travelling down the identified path, the indication being triggered by at least one of the following:
a spatial trigger occurring (i.e., wherein a proximity-based and time associated trigger is designed to provide targeted content to digital signage to present to a proximate consumer), [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths, and a next location in a determined path, providing “commercial offers, coupons”, as triggered by “digital signage” proximate to a consumer user, as depicted in 16:1-31] and 
a time-based trigger occurring;

transmit the defined content to the anticipated at least one device (i.e., transmitting targeted content to a consumer located proximate to digital signage); [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map”, associated with dwell time, and other analytics information as detailed in 5:61-67, aggregating a plurality of device identifiers, as detailed in 14:26-67, associated with aggregated common paths, and a next location in a determined path, providing “commercial offers, coupons”, as triggered by “digital signage” proximate to a consumer user, as depicted in 16:1-31] and 

receive subsequent data associated with one or more subsequent actions of the at least device, the subsequent data relating to the transmitted defined content (i.e., receiving information for use in interpreting consumer behavior and actions and using this information for post processing for marketing, promotional purposes); [15:27-59: employing received information for the generation of “alerts for future visits [by the consumer] [which] can be automatically generated to continue monitoring during new visits”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a]-[n] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]












Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ashley and Seidman, and further in view of Harrison (US 2019/0156370).

Regarding claim 4, Ashley-Seidman as a combination does not explicitly disclose, as disclosed by Harrison [a]: The method of claim 1, wherein defining the content to be transmitted to the at least one device traveling down the identified path comprises employing a bidding system (i.e., employing a bidding system to provide opportunistic content to a highest bidder to present relevant content to a consumer device(s) or a plurality thereof - employing a bidding system to facilitate opportunistic provision of the most relevant content to a user device that meets campaign metrics within a geolocation, as facilitated by a Demand Side Platform, consistent with Applicant specification, ¶112)). [claim(s) 1-2, ¶¶7-8, 17-18]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley-Seidman to include the aforesaid mechanism(s) [a] as taught by Harrison. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ashley and Seidman, and further in view of Sathyanath (US 2013/0041753).

Regarding claim(s) 10, Ashley-Seidman as a combination discloses The method of claim 8. Regarding [a], Seidman discloses wherein providing the density map comprises providing statistics associated with device interactivity while within a threshold distance to a geolocation associated with digital signage. [Employing “customer specific information” when “the user [is] near a specific digital sign”, such “information garnered from visitors [which] can be used to transmit messages from interactive terminals and digital signage screens that can be tailored to the user based on the goals of the site, to provide an immersive experience that is customized to the visitor. For example, using specific data from the analytics processes and user specific information captured and cataloged from Wifi sensors that identify active Wifi signals from devices. Examples of Wifi sensors include Bluetooth sensors and RFID sensors that sense active devices in their frequency ranges, access points, social login details and/or cameras allows specific triggers to be generated. The triggers are designed to be sent to media and content servers in order to change the content presented on the digital signage to the specific user”, as expatiated in 6:43-67, including “heat map” analytics information as detailed in 5:61-67]
Regarding [a], Seidman discloses offering of competitive information to influence the selection of choices, in association with a determination of alternative competitive information (i.e., consistent with Applicant specification, ¶¶380-381); [5:18-31]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley to include mechanism(s) [a] as taught by Seidman. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place. [6:1-67]

The aforementioned combination does not disclose, as disclosed by Sathyanath [a]: further comprising determining proximity information between registered assets (i.e., determining distance between signage corresponding to a billboard). [¶¶2, 59: identifying a path of a billboard audience group and providing advertisement content, including promotional content such as coupon information, to a consumer, based on the path traversed by the consumer]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ashley-Seidman to include mechanism(s) [a] as taught by Sathyanath. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place associated with an optimal path traversed by a consumer proximate to a competitor location. [¶¶2, 59]

Response to Arguments
Applicant’s contentions on pages 8-14 regarding amendments filed on 09-06-2022, with respect to the rejection(s) of claim(s) 1-22 have been fully considered. Applicant contentions are moot in view of change of basis of rejection over Ashley in view of Seidman.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and NOT relied upon is considered pertinent to applicant's
disclosure pursuant to that well-known to one of ordinary skill in the art: Shim (US 2016/0048869), Waldron (US 2017/0213240): tracking consumer devices along paths for relevant provision of content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682